Citation Nr: 1132502	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  04-24 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that the Veteran was scheduled for Travel Board hearing in September 2008.  In a letter dated in August 2008, the Veteran withdrew his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2010).

This matter was previously before the Board in November 2008, when the Board held that new and material evidence had not been received to reopen the claim for service connection for PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (hereinafter "the Court").  In an Order dated in December 2009, the Court vacated the Board's November 2008 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

This matter was again before the Board in May 2010, when the Board again held that new and material evidence had not been received to reopen the claim.  The Veteran appealed the decision to the Court.  In an Order dated in November 2010, the Court vacated the Board's May 2010 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

In July 2011, the Veteran's representative submitted additional written evidence, with a waiver of RO consideration.

FINDINGS OF FACT

1.  An August 1992 Board decision denied the Veteran's claim for service connection for PTSD.

2.  The Veteran's lay statements are presumed credible for purposes of reopening his previously denied claim.

3.  The Veteran served in Vietnam in 1970.

4.  The Veteran's lay statements regarding an in-service stressor of fear of hostile military activity are sufficient to constitute new and material evidence for the purpose of reopening the previously denied claim.

5.  The Veteran's lay statements regarding an in-service stressor of fear of hostile military activity are consistent with the circumstances of his Vietnam service.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1992 Board decision that denied service connection for PTSD, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2010).

2.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103 (West 2002); 38 C.F.R. § 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence to the Veteran in August 2003, VA informed him of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the reason for the prior denial.  The notice was deficient in that it did not inform the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  Such notice was provided to the Veteran in VA correspondence dated in May 2006.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service personnel records, service treatment records (STRs), Social Security Administration (SSA) records, numerous medical records, and the Veteran' statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  

The Board notes that VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Further, in light of the grant below of the reopened claim for service connection for PTSD, discussion as to whether additional medical examination or medical opinion is warranted in this case, pursuant to McLenden v. Nicholson, 20 Vet. App. 79 (2006), is rendered moot.  A remand is inappropriate where there is no possibility of any benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Legal criteria 
New and material evidence

In general, Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2006).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection for PTSD may be established where (1) there is medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); and (2) there is an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA.  See 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In a September 2007 supplemental statement of the case, the RO indicated it had reopened the claim for service connection for PTSD and denied entitlement on the merits.  As noted above, the Board must make its own determination as to whether new and material evidence has been received to reopen a claim.  That is, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the finding of the RO. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Evidence of record at time of last final denial

Historically, the appellant's claim for entitlement to service connection for PTSD was denied by the Board in August 1992 because there were no verifiable stressors, and the decision became final.  In a claim received in April 2003, the Veteran requested that his claim for entitlement to service connection for PTSD be reopened.  

The evidence of record at the time of the previous final denial, in August 1992, included the appellant's service treatment records (STRs), service personnel records, morning reports from November 1970, reports from the United States Army and Joint Services Environmental Support Group (JSESG) (now referred to as the U.S. Army and Joint Service Records Research Center (JSRRC)), which discussed attempts to verify the appellant's claims stressors, VA treatment records, and stressor statements from the appellant.  A September 1990 VA examination report reflects that the appellant "appeared" to meet the criteria for PTSD.  

The appellant's STRs indicate that he was involved in a truck accident in May 1970.  The appellant contended that during his period of service in Vietnam he served as a gunner on supply convoys, as well as on some helicopter trips, leading him to encounter substantial sniper fire and several ambushes by the enemy.  The appellant also claimed that his base camp received rocket and mortar fire, that an attempt was made on his life by a fellow soldier at the direction of his first sergeant, and that there was a confrontation involving shooting between himself and two Vietnamese.  He contends that he was subject to enemy attacks on a daily basis.

Evidence of record since the last final denial

The evidence added to the record subsequent to the last final denial, in August 1992, includes numerous medical records, stressor statements from the appellant, and an August 2007 Formal Finding of Lack of Sufficient Information to Request Research of Unit Records from the RO Veterans Service Representative/JSRRC Coordinator.  

Medical records indicate the appellant received treatment for PTSD and relate the appellant's PTSD to combat-related experiences in Vietnam, based on a history provided by the appellant.  Specifically, a letter received from Dr. C.G., in February 2003, indicates that he has treated the appellant for chronic PTSD related to his active combat.  Private medical records from Columbia Hospital from 2004 reflect that the appellant received treatment for PTSD.  Additionally, an August 2004 Columbia Hospital evaluation report indicates the appellant has a current diagnosis of chronic PTSD.  

The claims file includes a letter dated in May 1970 referencing a 1970 in-service truck accident.  The appellant noted that there was not much action going on, but his company was starting to make runs to the Cambodian border, except for him.  He stated that he had transferred and would not be seeing any enemy action because of the truck accident.  

The claims files also includes a letter dated in June 1970, in which the Veteran stated that he had not worked at his assigned military occupational specialty (MOS), but was painting, shoveling dirt, digging holes, and other such things. The tasks the appellant describes performing in the June 1970 letter are not related to combat.  

A statement by the Veteran, dated in June 2011, reflects that the Veteran recalled "four separate major stressors [he] suffered while in Vietnam."  The four stressors were: in February or March 1970 his cargo truck came under attack, in March or April 1970 his helicopter came under attack, he saw an explosion and one person was killed while on a "recon mission" and doing a perimeter search, and around September or October 1070, he was involved in a truck accident after hitting a landmine.  

Old and new evidence of record considered as a whole

The appellant's DD-214 and service personnel records reflect that he served in Vietnam from February 7, 1970 to February 6, 1971.  His military occupational specialty (MOS) was clerk, and that he was assigned duties as a clerk and as a light truck driver.  A review of the official military documentation contained in the appellant's claims file is unremarkable for evidence suggesting he affirmatively engaged in combat activity against enemy forces, as contemplated by VA regulations.  His DD Form 214 does not reflect that he received any decorations or medals indicative of involvement in combat activity in Vietnam.  Based on the foregoing, the Board finds that the appellant did not engage in combat.  

During the pendency of this appeal, effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3), which reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)). 

The provisions of this amendment apply to applications for service connection for PTSD that, among others, were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010. 

In determining whether to reopen a claim under the new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity.'  If review of the record discloses a previously submitted lay statement demonstrating 'fear of hostile military or terrorist activity,' such statement will be sufficient for reopening a claim if the Veterans' record otherwise demonstrates service in a location involving exposure to 'hostile military or terrorist activity.'  

The Veteran's service personnel records reflect that he served in Vietnam from February 1970 to December 1970.  Thus, he had service in a location involving exposure to "hostile military or terrorist activity."  The Veteran has stated that he was exposed to such activity.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and as such, is new and material to reopen the claim.


Reopened claim 

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for PTSD may be granted on the merits, de novo.  As noted above, in a September 2007 supplemental statement of the case, the RO indicated that it had reopened the claim for service connection for PTSD and denied entitlement on the merits.  As such, the Veteran is not prejudiced by the Board's consideration of the reopened claim on the merits, de novo.

The Veteran's DD-214 is negative for an award indicative of combat activity, or wounds due to hostile forces.  Nevertheless, as noted above, service connection for PTSD may be established where (1) there is medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); and (2) there is an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA.  See 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

The medical evidence of record reflects that the Veteran has been clinically diagnosed with PTSD related to reported military stressors of the Veteran's fear of hostile military activity.  (See e.g. September 1990 VA psychiatric consultation; February 2004 private physician's (C.G., M.D.) statement; August 2004 private psychiatric evaluation; and January 2005 private psychiatric treatment report.)  The reported stressors include being in a cargo truck that came under attack, and having been injured in an accident in which his truck hit a land mine.  The Veteran also reported daily fear of mortar attack.  In this regard, the Board notes that, although the Veteran's alleged stressors need not be verified as they are related to the Veteran's "fear of hostile military or terrorist activity", they must be consistent with the places, types, and circumstances of service.  The Board finds that the Veteran's has alleged stressors related to "fear of hostile military or terrorist activity" that are consistent with his military service.  

Documents of record, including service personnel records, verify that the Veteran served in Vietnam from February 11, 1970 to December 18, 1970, and that he performed duties including as a truck driver.  In addition, documents of record, including STRs, establish that the Veteran sustained injuries in a truck accident which occurred in May 1970.  In this regard, the Board notes that the evidence of record includes a May 1970 letter in which the Veteran states in part:

Things are bad around here but theres not to much action going on, our company is starting to make runs [unreadable] to the Cambodian border except for me.  I transferred out of the company where I won't see any enemy action because of the accident I was in. so now you really wont have to worry.

An undated letter written by the Veteran while on active duty, and requesting a general discharge, states in part: 

I spent a year over in Viet Nam and played a very important role for the service, for one thing I was suppose to be a clerk but the first sergeant didn't want a black man working for him, even though I was school trained for the job, instead he made me a truck driver and I did my best in that.  I handled the job like I was school trained."

With regard to the Veteran's statements that he was subject to daily attacks by hostile forces, to include sniper attacks and rocket attacks, as noted above, the Board acknowledges an April 1991 Department of the Army letter which states that "all U.S. installations in Vietnam were within enemy rocket range and most were within mortar range.  It was uncommon for a veteran to have served in Vietnam without having been rocketed or mortared during the time he served there."  The letter also notes that convoys "on main U.S. supply routes were subject to mining, sapper, ambush, and sniper attacks."  Thus, in resolving doubt in favor of the Veteran, the Board finds that it is more likely than not that the circumstances of the Veteran's service rendered him subject to fear from hostile military activity, to include mortar attacks.  

In view of the foregoing, the Board finds that the evidence of record supports a grant of service connection for PTSD.  The evidence of record establishes that the Veteran has a clinical diagnosis of PTSD related to reported stressors of his fear of hostile military activity in service, and such reported stressors have been shown to be consistent with the circumstances of his service.


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, the claim is reopened, and the appeal is allowed to this extent.

Entitlement to service connection for PTSD is granted.



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


